DETAILED ACTION

This Office Action is in response to the original filing of September 29, 2020. Claim(s) 1-25 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (US 2016/0323389 A1, hereinafter Miller).

As to Claim 1, Miller discloses a computer-implemented method for shifting an information exchange session to another data communications platform using a computerized platform shifting system having at least one processor and a memory operatively coupled to the at least one processor and storing instructions executable by the processor, the method comprising: 
receiving a request to shift communications away from a voice-enabled communications platform of a voice-enabled communications device configured to detect vocal input within a physical environment of the voice-enabled communications device ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.) ; and 
sending, from the platform shifting system, a message to a messaging address associated with a web-enabled communication device, the message comprising a URL for initiating a web-based communication session with the web-enabled device ((Miller; Fig. 1; [abs, 0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.). 


As to Claim 2, Miller discloses the method of claim 1, wherein the request comprises a messaging address for communication via a text-based communications platform ((Miller; [0027, 0029]), where Miller discloses the can identify the session based on the application being utilized (i.e. instant messaging app). The server can identify the application being currently used as well as any device profile information and use those information to establish the session on another device.). 

As to Claim 3, Miller discloses the method of claim 1, wherein the messaging address comprises an e-mail address ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 4, Miller discloses the method of claim 3, wherein the e-mail address comprises a telephone number ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 5, Miller discloses the method of claim 3, wherein sending the message comprises sending an MMS message ((Miller; [0027, 0029]), where Miller discloses the can identify the session based on the application being utilized (i.e. instant messaging app). The server can identify the application being currently used as well as any device profile information and use those information to establish the session on another device.).

As to Claim 6, Miller discloses the method of claim 3, wherein sending the message comprises sending an e-mail message to the e-mail address ((Miller; [0027, 0029]), where Miller discloses the can identify the session based on the application being utilized (i.e. instant messaging app). The server can identify the application being currently used as well as any device profile information and use those information to establish the session on another device.).

As to Claim 7, Miller discloses the method of claim 3, wherein sending the message comprises sending an MMS message to the e-mail address ((Miller; [0027, 0029]), where Miller discloses the can identify the session based on the application being utilized (i.e. instant messaging app). The server can identify the application being currently used as well as any device profile information and use those information to establish the session on another device.).

As to Claim 8, Miller discloses the method of claim 1, wherein the URL comprises a hyperlink to a web address (Miller; [0044]). 

As to Claim 9, Miller discloses the method of claim 8, wherein the URL is configured for use of HTTP data communications protocol (Miller; [0044]).  

As to Claim 10, Miller discloses the method of claim 8, wherein the URL is configured for use of HTTPS data communications protocol (Miller; [0044]).

As to Claim 11, Miller discloses the method of claim 1, wherein the messaging address comprises a mobile telephone number ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 12, Miller discloses the method of claim 11, wherein sending the message comprises sending an SMS message to the telephone number ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 13, Miller discloses the method of claim 11, wherein sending the message comprises sending an MMS message to the telephone number ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 14, Miller discloses the method of claim 11, wherein the URL comprises a web address (Miller; [0044]). 

As to Claim 15, Miller discloses the method of claim 14, wherein the URL is configured for use of HTTP data communications protocol (Miller; [0044]). 

As to Claim 16, Miller discloses the method of claim 14, wherein the URL is configured for use of HTTPS data communications protocol (Miller; [0044]). 

As to Claim 17, Miller discloses the method of claim 1, wherein receiving the request comprises receipt at the voice-enabled communications device of vocal input identifying the messaging address ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.).

As to Claim 18, Miller discloses the method of claim 1, wherein receiving the request comprises receiving, at the platform shifting system, a data communication corresponding to vocal input provided to the voice-enabled communications device ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.).

As to Claim 19, Miller discloses the method of claim 1, wherein the message is sent to the messaging address in the form of a REST API request (Miller; [0006]). 

As to Claim 20, Miller discloses the method of claim 1, wherein the message is sent to a messaging gateway server (Miller; Fig. 1). 

As to Claim 21, Miller discloses the method of claim 1, wherein the request identifies an endpoint and contains a data payload (Miller; [0044]). 

As to Claim 22, Miller discloses the method of claim 21, wherein the URL comprises at least a portion of the data payload formatted for use in the web-enabled communication session (Miller; [0044]). 

As to Claim 23, Miller discloses the method of claim 22, wherein the portion of the data payload is used to prepopulate a form in an HTTP communication session (Miller; [0044]).  

As to Claim 24, Miller discloses a platform shifting system comprising: 
a processor (Miller; Fig. 1); 
a memory operatively connected to the processor, said memory storing executable instructions that, when executed by the processor, causes the platform shifting system to shift an information exchange session to another data communications platform (Miller; Fig. 1), the method comprising: 
receiving a request to shift communications away from a voice-enabled communications platform of a voice-enabled communications device configured to detect vocal input within a physical environment of the voice-enabled communications device ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.); and 
sending, from the platform shifting system, a message to a messaging address associated with a web-enabled communication device, the message comprising a URL for initiating a web-based communication session with the web-enabled device ((Miller; Fig. 1; [abs, 0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 25, Miller discloses a computer program product for implementing a method for shifting an information exchange session to another data communications platform, the computer program product comprising a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, cause a computerized system to perform the method for shifting the information exchange session to another data communications platform, the method comprising: 
receiving a request to shift communications away from a voice-enabled communications platform of a voice-enabled communications device configured to detect vocal input within a physical environment of the voice-enabled communications device ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.); and 
sending, from the platform shifting system, a message to a messaging address associated with a web-enabled communication device, the message comprising a URL for initiating a web-based communication session with the web-enabled device ((Miller; Fig. 1; [abs, 0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Miller et al. (US 7,624,185 B2) discloses automated device-to-device session transfer system.
Allen et al. (CA 2654538 C) discloses facilitation transfer of sessions between user devices.
Ghai et al. (US 8,385,903 B2) discloses transferring sessions in a communication network.
Abdossalami et al. (US 2014/0136195 A1) discloses a voice session transfer system.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                            4.9.2021